Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00221-CV

                                    Comfort ROBERTS,
                                        Appellant

                                           v.
            Lloyd Douglas Enterprises LLC dba River City Care Center & Steve
           LLOYD DOUGLAS ENTERPRISES LLC dba River City Care Center
                                  and Steve Robinson,
                                       Appellees

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-12260
                        Honorable Antonia Arteaga, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are assessed against appellant. See TEX. R. APP. P. 42.1(d).

       SIGNED September 17, 2014.


                                               _________________________________
                                               Sandee Bryan Marion, Justice